Exhibit 10.2 SECOND AMENDMENT TO THE BERRY PLASTICS GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN This SECOND AMENDMENT is made this 4th day of March, 2015, by Berry Plastics Group, Inc. (hereinafter called the “Company”). WITNESSETH: WHEREAS, the Company maintains the Berry Plastics Group, Inc. 2012 Long-Term Incentive Plan (the “Plan”), which was adopted by the Board of Directors of the Company (the “Board”) on October 3, 2012; WHEREAS, the Company completed an initial public offering in October 2012; WHEREAS, to align its incentive plans more closely with incentive plans maintained by similar public companies, the Company intends to adopt a new incentive plan (the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan or “2015 Plan”), subject to and effective upon receipt of stockholder approval thereof at the 2015 annual meeting (the “Annual Meeting”), to permit, among other things, for the granting of performance-based awards in compliance with Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, subject to and effective upon receipt of stockholder approval of the 2015 Plan at the Annual Meeting, the Company intends to make no further grants of Awards under the Plan; WHEREAS, subject to and effective upon receipt of stockholder approval of the 2015 Plan at the Annual Meeting, the Board desires to amend the Plan to prohibit the grant of any further Awards thereunder and to limit the number of shares of common stock of the Company (“Stock”) available for the grant of Awards under the Plan to the number of shares of Stock subject to then then-outstanding awards under the Plan as of the date of stockholder approval of the 2015 Plan; and WHEREAS, the Board reserved the right to amend the Plan under Section 11(b) thereof. NOW, THEREFORE, ITIS RESOLVED that, subject to and effective upon receipt of stockholder approval of the 2015 Plan at the Annual Meeting, the first and second sentence of Section 3(a) of the Plan are hereby deleted in their entirely and replaced with the following: “The maximum number of Shares that may be delivered to Participants and their beneficiaries under the Plan shall be 3,755,780. The maximum number of Shares that may be delivered pursuant to Options intended to be Incentive Stock Options shall be 929,775 Shares.No further Awards will be granted hereunder on or after March 4, 2015.” Except as specifically amended hereby, the Plan shall remain in full force and effect prior to this Second Amendment. IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed as of the day and year first above written. BERRY PLASTICS GROUP, INC. By: /s/Mark W. Miles Mark. W. Miles Title: Chief Financial Officer
